UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1080



NATHAN J. POWER,

                                              Plaintiff - Appellant,

          versus


LEAR SIEGLER SERVICES, INCORPORATED,

                                              Defendant - Appellee,

          and


UNC-LEAR SERVICES, INCORPORATED,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-2752-18-2)


Submitted:   July 14, 2000                 Decided:    July 27, 2000


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Christopher Potts, HITCHCOCK & POTTS, Charleston, South Caro-
lina, for Appellant.     Jonathan S. Harbuck, THE KULLMAN FIRM,
Birmingham, Alabama; H. Brewton Hagood, ROSEN, GOODSTEIN & HAGOOD,
P.A., Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nathan J. Power appeals the district court’s grant of summary

judgment to his former employer in this wrongful termination

action. We have reviewed the record and the district court’s order

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.     See Power v. Lear Siegler Servs.

Inc., No. CA-98-2752-18-2 (D.S.C. Dec. 14, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2